Citation Nr: 0910499	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 29, 2001, 
for an award of service connection for bilateral rotator cuff 
tendonitis.  

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
arthritis of the hands, for chronic upper and lower back 
pains with degenerative changes, and for service connection 
for an acquired psychiatric disorder other than posttraumatic 
stress disorder (PTSD); service connection for an acquired 
psychiatric disorder other than PTSD; service connection for 
PTSD; service connection for residuals of injuries to the 
feet, including arthritis and plantar fasciitis; service 
connection for arthritis and bursitis of the hips; service 
connection for arthritis and bursitis of the knees; 
compensation under 38 U.S.C.A. § 1151 for a back disability, 
for a bilateral foot condition, for a right hip condition, 
for a left hip condition, for a right knee condition, for a 
left knee condition; and, an increased rating for bilateral 
pes cavus are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and R. B. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active service from July 1981 to May 
1989.  His DD Form 214 also lists 4 additional years of prior 
active service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C., that granted service connection and 
separate 10 percent ratings for chronic right (major) and 
left (minor) rotator cuff tendonitis and associated symptoms 
(dislocation of right scapula; nonunion and loose movement of 
the left acromioclavicular) effective from June 29, 2001.  
For simplicity, the Board will refer to the disability as 
bilateral rotator cuff tendonitis.  


FINDINGS OF FACT

1.  In a final May 1998 decision, the Board denied service 
connection for a shoulder-related disability. 

2.  The veteran has not submitted a motion for CUE in the May 
1998 Board decision.

3.  On June 29, 2001, the RO received an application to 
reopen a claim for service connection for a shoulder 
condition, which resulted in a grant of service connection. 

4.  No communications submitted after the May 1998 Board 
denial but prior to June 29, 2001, can be construed as an 
intent to apply for service connection for bilateral shoulder 
disability.  


CONCLUSION OF LAW  

The criteria for an effective date earlier than June 29, 
2001, for an award of service connection for bilateral 
rotator cuff tendonitis have not been met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.151, 3.155, 3.157, 3.400 (b) (2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, adequate notice was sent to the claimant in September 
2006, prior to the adverse January 2007 decision.  

The claimant challenges the effective date assigned following 
the grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate an effective date for the 
award of benefits, if service connection is awarded.  In this 
case, the notice provided in September 2006 adequately 
addresses effective dates for service connection.  Because 
the notice that was provided before service connection was 
granted is legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining pertinent treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained relevant records.  The 
claimant was provided a hearing.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Earlier Effective Date

The veteran seeks an effective date earlier than June 29, 
2001, for an award of service connection for bilateral 
rotator cuff tendonitis.

The veteran submitted the first of several service connection 
claims in June 1989, soon after his May 1989 discharge from 
active military service.  In September 1989, a VA 
compensation examiner found multiple diseased joints.  The 
diagnoses include the following entry: 

Shoulder joint arthralgias, probably secondary to chronic 
trauma.

In a January 1990 rating decision, the RO denied service 
connection for a bilateral shoulder condition.  The Veteran 
filed an appeal, and the matter ultimately came before the 
Board.  Following three remands, in May 1998, the Board 
determined that the claim was not well grounded and denied 
service connection for a bilateral shoulder condition.  The 
Veteran did not appeal the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and it became final.  38 U.S.C.A. § 7104.  

To reopen the claim, the veteran submitted new medical 
evidence of a current disability and a link to active 
service.  The RO received this information and claim on June 
29, 2001.  Following extensive development and another Board 
remand, in a January 2006 rating decision, VA's Appeals 
Management Center (AMC) granted service connection for 
bilateral rotator cuff tendonitis effective from June 29, 
2001.  The regulations governing effective dates for service 
connection are set forth below.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2008).

Again, the Veteran's claim of entitlement to service 
connection for bilateral shoulder disability had been 
previously denied by the Board in a May 1998 decision.  The 
effect of that finality is to preclude an award of an 
effective date prior that denial.  Additionally, any earlier 
RO decision that denied service connection for the shoulders 
and which predates the May 1998 Board decision is not subject 
to attack on any basis because it has been "subsumed" by 
the May 1998 Board decision (when the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the Board's decision.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104). 

Concerning the final May 1998 Board decision, however, if 
that decision is found to be based on clear and unmistakable 
error (hereinafter referred to as CUE), then it must be 
amended to correct the error.  38 C.F.R. § 3.105; see also 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 
10 Vet. App. 322 (1997).  During a hearing before the 
undersigned Veterans Law Judge, the Veteran asserted that CUE 
had been committed in the earlier denial of service 
connection.  Because earlier-dated RO decisions were subsumed 
by the May 1998 Board decision, the Veteran has, in essence, 
asserted CUE in the May 1998 Board decision.

Review of a Board decision for CUE is governed by VA 
regulations set forth at 38 C.F.R. §§ 20.1400-1407.  
According to 38 C.F.R. § 20.1404, a motion for revision of a 
Board decision based on CUE must be in writing and signed by 
the moving party or his representative.  Other important 
requirements for a valid motion for review of a previous 
Board decision are also set forth in that subsection.  
Although during his hearing, the Veteran or his 
representative suggested CUE in a previous Board decision, 
the Board has not received a written motion for CUE in this 
matter, and in any event, he has not raised a CUE claim with 
specificity as to the error involved, as required under Andre 
v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

For the above reasons, there is no CUE motion before the 
Board.  The Board can only remind the Veteran that he may, at 
any time, submit a motion for CUE in previous Board decision 
by following the instructions set forth at 38 C.F.R. 
§§ 20.1400-1407 or by following the instructions provided 
with this decision.

The next question is whether at any time after the May 1998 
Board decision and prior to June 29, 2001, the veteran 
submitted an informal claim of entitlement to  service 
connection for a shoulder-related disability.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155 (2008).

In this case, the file contains no testimonial documents 
submitted between May 1998 and June 29, 2001, indicating an 
intent to reopen a claim of entitlement to service connection 
for a bilateral shoulder disability.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's June 2001 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b) with 
respect to the claim at issue, and, as such, that regulation 
does not afford a basis for finding that his claim, be it 
formal or informal, of entitlement to service connection for 
PTSD was filed earlier than March 25, 1997. 38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of June 29, 
2001, is appropriate and there is no basis for an award of 
service connection for bilateral rotator cuff tendonitis 
prior to that date.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to June 29, 2001, for an award of 
service connection for bilateral rotator cuff tendonitis is 
denied. 



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


